The opinion of the Court was by
Shepley J.
In the case of Hatch v. Dennis, 1 Fairf. 244, it was decided, that the declarations of the holder of a negotiable promissory note over due might be given in evidence by the maker. And the defendant’s counsel claim the benefit of that rule in this case, although he had been introduced and examined as a witness. The defendant was not obliged to introduce him and make him his witness, but having done so, the whole truth is presumed to have been extracted from him under oath. The general rule then applies, that his testimony under oath is better evidence than his declarations not under oath. The reason for the exception to the rule ceases. And the maker is no longer entitled to the benefit of it. The declarations of such a holder are allowed to be given in evidence, only, because he is supposed to be interested against the maker and to be making them against his own interest. The law therefore does not require the maker to call him, but if he elect to do so, he waives the benefit of the exception, and places himself under the operation of the general rule.
Exceptions overruled.